DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending:
		Claims 1-14 are rejected. 
		Claims 1-14 have been amended.
		Claim 15 has been canceled. 
Response to Amendments
Amendments filed 07/05/2022 have been entered. Amendments to the claims overcome drawing objections, claim objections, §112 rejections and §102 rejections previously set forth in non-final Office Action mailed 04/08/2022.
Double patenting rejection is maintained. 
Amendments have necessitated new grounds of rejection under §103. 
Response to Arguments
Arguments filed 07/05/2022 have been entered. Arguments were fully considered.
On page 2 of Applicant’s arguments, Applicant argues that:
Claims 1-15 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. #16/761,853. 

In reply, Applicant respectfully submits that the amended claims are patentably distinct from the claims of copending Application No. #16/761,853, since the latter do not mention that in step a., the concentration of Nitrogen (N) in the N-poor solution is at most 100.0 mg/1., nor do they mention that in step b., the concentration is performed until the water removal is at least 50.0%. As shown below regarding non-obviousness, these values are neither inherent nor obvious. Accordingly, reconsideration and withdrawal of these rejections are respectfully requested. 

	This argument is not persuasive because both the copending claims recite obtaining the N-poor waste stream (see copending claim 1) therefore the N-poor waste stream will inherently have the same characteristics (a nitrogen concentration at most 100 mg/L) as the N-poor solution. Furthermore, the copending claims teach all the required steps in the method therefore will inherently perform water removal at least 50%. 
On pages 2-3 of Applicant’s arguments, Applicant argues that:
The person skilled in the art seeking ways to obtain a higher efficiency and purity for nutrient recovery for all three macro elements N, P and K would not relinquish in the solution as outlined in Burke. On the contrary, the method in Burke is silent on a N-poor solution with a concentration of N in the N-poor solution being at most 100.0 mg/1, and is silent on a separate concentration step through water removal, let alone a concentration step performed until the water removal is at least 50.0%. Because of this, the method in Burke entails a precipitation of a 4862-8319-2359v.1 EFSInventors: Arne Verliefde and Sebastiaan DereseSerial No: 16/499,925Filed: October 1, 2019page 8 of 9P-comprising compound, MgNH4PO4.6H20 (MAP) as explicitly exemplified in Burke, instead of a K/P-comprising compound comprising both K and P, thereby actively teaching away from the present invention. 

Chung (US 2010/0322839) does not remedy this deficiency. Not only does Chung refer to a nitrogen concentration of 118.9 mg/1, which is higher than the upper limit claimed, Chung also discloses a method to recover a P-comprising compound, namely the same MgNH4PO4.6H20 (MAP) as already precipitated in Burke, instead of a K/P-comprising compound comprising both K and P as required by presently amended Claim 1. 

Therefore, Burke does not render the present invention obvious, neither alone nor in combination with Chung. Applicant maintains that Claim 1 and its dependent claims are thus also non-obvious over additional art cited by the Examiner with respect to dependent Claim 11 (Shimamura, EP 1849751 and Schhulze, EP 0335280) and dependent Claim 12 (Liberti, US 4,477,355). Accordingly, Applicant respectfully requests reconsideration and withdrawal of these rejections. 

	This argument is not persuasive because Burke teaches a water removal step which removes water greater than 0% but less than 100% therefore Burke fully encompasses the claimed range. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). See MPEP 2144.05.
	Burke as modified by Chung teaches nitrogen concentration of 118.9 mg/L, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrogen concentration of Burke (as modified by Chung) by selecting a nitrogen concentration of at most (or at a maximum of) 100 mg/L because one of ordinary skill in the art would have optimized said nitrogen for optimal/desired struvite production. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	The claimed invention is rejected for being obvious over Burke, Chung and Rosager. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. # 16/761,853 in view of Rosager (WO 2014/177156). This is a provisional nonstatutory double patenting rejection.
	Regarding claim 1, the copending claims recite a method for recovering Nitrogen (N), Potassium (K), and Phosphorus (P) from a liquid waste stream (recovering N, P and K; see copending claims 1 and 3), wherein the liquid waste stream comprises N, K, and P, the method comprising the steps of: 
	a. removing a N-comprising compound from the liquid waste stream (step (b); see copending claim 1), thereby obtaining a N-poor solution and the N-comprising compound (N-poor waste stream; see copending claim 1); 
	wherein during step a. the concentration of Nitrogen (N) in the N-poor solution is at most 100.0 mg/1 (this is an inherent chacterisitcs of removing step in step(b); see copending claim 1), 
	b. concentrating the N-poor solution through water removal, thereby obtaining a concentrated solution (see copending claim 2); 
	wherein step b. is performed until the water removal is at least 50.0%  (this is an inherent characteristic of the concentrating step; see copending claim 2); 
	c. adding a nucleating agent to the concentrated solution (by addition MgCl2 and subsequent K-struvite crystals; see copending claim 3; note that nucleating agent is regulating and controlling crystallinity and MgCl2 is used for producing crystal therefore the copending claims recite a nucleating agent); and, 
	d. precipitating a Potassium and Phosphorus (K/P)-comprising compound comprising Potassium (K) and Phosphorus (P) from the concentrated solution, thereby obtaining a Potassium and Phosphorus (K/P)-comprising compound and a waste solution (K-struvite; see copending claim 3; struvite contains P therefore the copending claims recite K/P-comprising compound).  
	The copending claims do not recite as measured using a Kjeldahl measurement method according to ISO 5663:1984. 
	In a related field of endeavor, Rosager teaches methods aimed at increasing the removal of nitrogen sources (see pg. 21, lines 10-20) comprising a Kjeldahl measurement method according to ISO 5663:1984 (Kjeldahl procedure (ISO 5663/DIN EN 25 663); see pg. 59, lines 9-11). 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the method of the copending claims by incorporating the Kjeldahl measurement method according to ISO 5663:1984 as disclosed by Rosager because it is applying a known measurement technique to a known nitrogen removal process obviously resulting in analyzing the nitrogen content with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 2, the copending claims and Rosager teach the method according to claim 1, wherein the liquid waste stream is a stream of urine (urine; see copending claim 16), or is a stream comprising excreta, or is wastewater.
	Regarding claim 3, the copending claims and Rosager teach the method according to claim 1, wherein during step a. at least 80.0% of reduced Nitrogen (N) (this is an inherent characteristic of step(b); see copending claim 1), in which Nitrogen (N) has a negative oxidation state, is removed with the % based on the total amount of Nitrogen (N) in the liquid waste stream as measured using the Kjeldahl measurement method according to ISO 5663:1984 (Rosager, i.e. Kjeldahl procedure (ISO 5663/DIN EN 25 663)). 
	Regarding claim 4, the copending claims and Rosager teach the method according to claim 1, wherein the pH of the liquid waste stream is at least 7 to at most 11 (this is an inherent characteristic in the pH increasing step in step(a); see copending claim 1),
	Regarding claim 5, the copending claims and Rosager teach the method according to claim 1, wherein during step a. the concentration of Nitrogen (NJ in the Nitrogen (N)-poor solution is at most 75.0 mg/l (this is an inherent chacterisitcs of removing step in to step(b); see copending claim 1);
	Regarding claim 6, the copending claims and Rosager teach the method according to claim 1, wherein the Nitrogen (N)-comprising compound is an organically bound Nitrogen (N)-compound (ammonia includes nitrogen therefore is an organically bound N-compound; see copending claim 7);
	Regarding claim 7, the copending claims and Rosager teach the method according to claim 1, wherein step b. is performed until the concentrated solution contains a Phosphorus (P) concentration of at least 50 mg/l (this is an inherent characteristic of concentrating step; see copending claim 2);
	Regarding claim 8, the copending claims and Rosager teach the method according to claim 1, wherein step b. is performed until the water removal is at least 50.0% and at most 99.0% (this is an inherent characteristic of the concentrating step; see copending claim 2); wherein 100.0% is the total amount of water present in the Nitrogen (N)-poor solution.  
	Regarding claim 9, the copending claims and Rosager teach the method according to claim 1,  wherein the nucleating agent is an a Magnesium (Mg)-comprising compound or solution (MgCl2 addition; see copending claim 3).
	Regarding claim 11, the copending claims and Rosager teach the method according to claim 1, wherein an average dosage speed of Magnesium (Mg) concentration added to the concentrated solution is adjusted to the Phosphorus (P) concentration in concentrated solution (this is an inherent characteristic of the MgCl2 added; see copending claim 3).
	Regarding claim 12, the copending claims and Rosager teach the method according to claim 1, wherein the Potassium and Phosphorus (K/P)-comprising compound is potassium struvite MgKPO4.6H20 (K-struvite; see copending claim 3; K is potassium therefore the copending claims recite potassium struvite).  
	Regarding claim 13, the copending claims and Rosager teach the method according to claim 1, wherein the Potassium to Phosphorus (K:P) molar ratio in the liquid waste stream is at least 0.5:1 (this is an inherent characteristic of recovering P and K; see copending claim 3).
	Regarding claim 14, the copending claims and Rosager teach the method according to claim 1, wherein none of Nitrogen (N), Potassium (K), or Phosphorus (P) are added to the liquid waste stream prior to the treatment in step a., and/or to the Nitrogen (N)-poor solution prior to the treatment in step b., and/or to the concentrated solution prior to the treatment in step c (this is an inherent characteristic of copending claims 1-19).  

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. # 16/761,853 in view of Rosager (WO 2014/177156) and further in view of Burke (US 2015/0336830). This is a provisional nonstatutory double patenting rejection.
	Regarding claim 10, the copending claims and Rosager teach the method according to claim 1, 
	The copending claims do not recite wherein step a. and/or step b. is performed through membrane distillation.
	In a related field of endeavor, Burke teaches a method comprising a step of providing a stream to a membrane distillation (membrane water removal; see Fig. 8 and ¶59).  
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of the copending claims by incorporating the step of providing a stream to a membrane distillation as disclosed by Burke because said step achieves the predictable result of removing water vapor (Burke, ¶59) with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2015/0336830) in view of Chung (US 2010/0322839) and further in view of Rosager (WO 2014/177156). 
	Regarding claim 1, Burke teaches a method for recovering Nitrogen (N), Potassium (K), and Phosphorus (P) from a liquid waste stream (“a method for recovering phosphate or phosphate and nitrogen”; see Abstract, lines 1-3; “remove potassium ammonium phosphate”; see ¶8; influent comprises PO4 (phosphorus); see Figs. 4-5), wherein the liquid waste stream comprises N, K, and P (nitrogen, potassium and phosphate are recovered therefore the waste stream comprises N, K and P (nitrogen, potassium and phosphorus), the method comprising the steps of: 
	a. removing a N-comprising compound from the liquid waste stream (NH3, (also referred to as ammonia gas) comprises nitrogen (“N”), can either be removed from the flashing ammonia unit (A) or photobioreactor (B) since both processes utilize stripping gas; see Figs. 4 and 5; ammonia stripping photobioreactor; see claim 10), thereby obtaining a N-poor solution and the N-comprising compound; …
	b. concentrating the N-poor solution through water removal, thereby obtaining a concentrated solution (the effluent can be concentrated in flash stripping unit (A) since the solution is recycled back to the flash stripping unit (A) to remove additional water as shown in Figs. 4 and 5 or the effluent can be concentrated in the photobioreactor (B) since the process utilizes stripping gas to remove water as shown in Figs. 4 and 5); wherein step b. is performed until the water removal (Burke, the water removed in the flash stripping unit will be greater than 0% and less than 100%).
	The examiner takes note of the fact that the prior art range of 0-100% completely encompasses the claimed range of at least 50%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). See MPEP 2144.05.
	c. adding a nucleating agent to the concentrated solution (“a portion of the effluent from the gas stripping unit (A) is delivered to a phosphate reclamation reactor (C) where magnesium ions are added to precipitate crystallized KAP”; see Fig. 5 and ¶56; note that nucleating agent is interpreted to mean controlling/regulating crystallinity, since magnesium ions are used to precipitate crystals (crystallized KAP), magnesium is therefore a nucleating agent); and, 
	d. precipitating a Potassium and Phosphorus (K/P)-comprising compound comprising Potassium (K) and Phosphorus (P) from the concentrated solution (“magnesium ions are added to precipitate flocculated or crystallized KAP”, additionally KAP is also referred to as potassium ammonium phosphate therefore Burke teaches precipitating K/P; see ¶56), thereby obtaining a Potassium and Phosphorus (K/P)-comprising compound and a waste solution.  
	Burke does not teach wherein during step a. the concentration of Nitrogen (N) in the N-poor solution is at most 100.0 mg/1, as measured using a Kjeldahl measurement method according to ISO 5663:1984.
	In related field of endeavor, Chung teaches a nitrogen-rich waste water treatment method (see Entire Abstract) wherein the ammonium nitrogen concentration of the treated water is decreased to a 145 mg/L (see ¶81) (since nitrogen is 82.244% of ammonium nitrogen (NH3) therefore the nitrogen concentration is 118.9 mg/L).
	It would have been obvious to one of ordinary skill in the art before of the effective filing date of the invention to modify the step a in the method of Burke by selecting a nitrogen concentration of 118.9 mg/L as disclosed by Chung because by doing so the production of struvite is increased by 10 folds (Chung, see ¶81) which is desirable for precipitating struvite in Burke (Burke, see ¶8). 
	While the combination of references does not teach a nitrogen concentration of at most (or at a maximum of) 100 mg/L, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrogen concentration of Burke (as modified by Chung) by selecting a nitrogen concentration of at most (or at a maximum of) 100 mg/L because one of ordinary skill in the art would have optimized said nitrogen for optimal/desired struvite production. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In a related field of endeavor, Rosager teaches methods aimed at increasing the removal of nitrogen sources (see pg. 21, lines 10-20) comprising a Kjeldahl measurement method according to ISO 5663:1984 (Kjeldahl procedure (ISO 5663/DIN EN 25 663); see pg. 59, lines 9-11). 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the method of Burke (as modified by Chung) by incorporating the Kjeldahl measurement method according to ISO 5663:1984 as disclosed by Rosager because it is applying a known measurement technique to a known nitrogen removal process obviously resulting in analyzing the nitrogen content with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 2, Burke, Chung and Rosager teach the method according to claim 1, wherein the liquid waste stream is a stream of urine, or is a stream comprising excreta, or is wastewater (Fig. 6 shows digestate or leachate as the influent; “liquid produced by…separation process depicted in Fig. 6 can be used a preconditioned influent to any of the processes depicted in FIGS. 1 through 5” therefore said preconditioned influent is preconditioned digestate or leachate; Burke, see ¶60; digestate or leachate influent comprises wastewater).
	Regarding claim 3, Burke, Chung and Rosager teach the method according to claim 1, wherein during step a. at least 80.0% of reduced Nitrogen (N) (Burke teaches all the steps as required by claim 1 therefore will inherently teach removal of at least 80% of N in which N has a negative oxidation state), in which Nitrogen (N) has a negative oxidation state, is removed with the % based on the total amount of Nitrogen (N) in the liquid waste stream as measured using the Kjeldahl measurement method according to ISO 5663:1984 (Rosager, i.e. Kjeldahl procedure (ISO 5663/DIN EN 25 663)).  
	Regarding claim 4, Burke, Chung and Rosager teach the method according to claim 1, wherein the pH of the liquid waste stream is at least 7 to at most 11 (“the average pH in the flash stripping unit (A) will be 8.75”; Burke, see ¶55).
	Regarding claim 5, Burke, Chung and Rosager teach the method according to claim 1,…
	While the combination of references does not teach a nitrogen concentration of at most (or at a maximum of) 75 mg/L, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the nitrogen concentration of Burke (as modified by Chung) by selecting a nitrogen concentration of at most (or at a maximum of) 75 mg/L because one of ordinary skill in the art would have optimized said nitrogen for optimal/desired struvite production. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 6, Burke, Chung and Rosager teach the method according to claim 1, wherein the Nitrogen (N)-comprising compound is an organically bound Nitrogen (N)-compound (“NH3 (also referred to as ammonia gas)” comprises nitrogen bounded to hydrogen therefore is organically bound N-compound; Burke, see Figs. 4-5 and ¶56). 
	Regarding claim 7, Burke, Chung and Rosager teach the method according to claim 1, wherein step b. is performed until the concentrated solution contains a Phosphorus (P) concentration of at least 50 mg/l (wastewater influent will inherently have at least 50 mg/l since “anaerobic digestate… phosphorus concentrations of 50-500 mg/L” therefore the concentrating step will have at least 50 mg/l; Burke, see ¶6; additionally, Fig. 6 of Burke shows digestate or leachate as the influent; “liquid produced by…separation process depicted in Fig. 6 can be used a preconditioned influent to any of the processes depicted in FIGS. 1 through 5”, therefore said preconditioned influent is preconditioned digestate or leachate; Burke, see ¶60; digestate or leachate influent comprises wastewater).
	Regarding claim 8, Burke, Chung and Rosager teach the method according to claim 1, wherein step b. is performed until the water removal is at least 50.0% and at most 99.0% (Burke, the water removed in the flash stripping unit will be greater than 0% and less than 100%); wherein 100.0% is the total amount of water present in the Nitrogen (N)-poor solution.  
	The examiner takes note of the fact that the prior art range of 0-100% completely encompasses the claimed range of 50-99%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). See MPEP 2144.05.
	Regarding claim 9, Burke, Chung and Rosager teach the method according to claim 1, wherein the nucleating agent is a Magnesium (Mg)-comprising compound or solution (magnesium ions is Mg-comprising compound; Burke, see ¶56)
	Regarding claim 10, Burke, Chung and Rosager teach the method according to claim 1…
	The embodiment shown in Fig. 4 or Fig. 5 does not disclose membrane distillation for step a. and/or step b. 
	Burke further discloses an alternative embodiment wherein step a. and/or step b. is performed through membrane distillation (membrane water removal; see Fig. 8 and ¶59).  
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of the integrated process (shown in Fig. 4 or Fig. 5) of Burke by performing membrane distillation in either step a or step b as disclosed by the alternative embodiment (shown in Fig. 8) of Burke because said step achieves the predictable result of removing water vapor (Burke, ¶59) with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.)
	Regarding claim 13, Burke, Chung and Rosager teach the method according to claim 1, wherein the Potassium to Phosphorus (K:P) molar ratio in the liquid waste stream is at least 0.5:1 (Burke, potassium ammonium phosphate (KAP) has molecular formula of H5KNO4P, based on the molecular structure of KAP, the molar ratio of K:P is 1:1).
	Regarding claim 14, Burke, Chung and Rosager teach the method according to claim 1, wherein none of Nitrogen (N), Potassium (K), or Phosphorus (P) are added to the liquid waste stream prior to the treatment in step a. (the influent comprises phosphorus in the initial step; Burke, see Fig. 5; in the following step Mg++ or Ca++ or NH4++ is added therefore phosphorus is not added; Burke, see Fig. 5), and/or to the Nitrogen (N)-poor solution prior to the treatment in step b., and/or to the concentrated solution prior to the treatment in step c. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2015/0336830) in view of Chung (US 2010/0322839) in view of Rosager (WO 2014/177156) in view of Shimamura (EP 1849751) and further in view of Schulze (EP 0335280).
	Regarding claim 11, Burke, Chung and Rosager teach the method according to claim 1,…
	The combination of references does not teach wherein an average dosage speed of Magnesium (Mg) concentration added to the concentrated solution is adjusted to the Phosphorus (P) concentration in concentrated solution.  
	In a related field of endeavor, Shimamura teaches an apparatus for treating wastewater and sludge (see Entire Abstract) wherein magnesium chloride was added to the crystallization reactor to obtain an Mg/P molar ratio in relation to the o-phosphate ion (see ¶153). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Burke by incorporating the step of adding Mg in relation to the phosphate concentration as disclosed by Shimamura because said step obtains the desired Mg/P ratio (Shimamura, see ¶101 and ¶153).
	The combination of references does not teach the adjusting step. 
	In a related field of endeavor, Schulze teaches a process for cleaning of wastewater containing high concentration of ammonium ion (see ¶1) comprising the step of adjusting Mg concentration (a container 8 for a solution with magnesium ions and/or a slurry of magnesia (MgO) and a dosing pump 9 for the addition of magnesium (in the form of magnesium ions or magnesia) according to the ammonium ion concentration in the incoming wastewater; see ¶10; ammonium analyzer controls the pump 9; see ¶17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Burke (as modified by Schulze) by incorporating the adjusting step of Schulze because by doing so provides a method that significantly improves the yield of magnesium ammonium phosphate (Schulze, see ¶3) which is desirable in Burke for recovery of magnesium ammonium phosphate (Burke, see Abstract, lines 8-13). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 2015/0336830) in view of Chung (US 2010/0322839) in view of Rosager (WO 2014/177156) and further in view of Liberti (USPN 4,477,355).
	Regarding claim 12, Burke, Chung and Rosager teach the method according to claim 1,…  
	Burke further discloses recovering MAP (magnesium ammonium phosphate) also known as struvite. However Burke does not explicitly disclose that this form of struvite is potassium struvite MgKPO4.6H20.  
	In a related field of endeavor, Liberti teaches a method for removing nutrients from wastewater (see Entire Abstract) comprising the step of precipitating potassium struvite (hydrous MgKPO4; see Abstract, lines 12-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Burke by incorporating the precipitating step of Liberti for precipitating potassium struvite because potassium struvite (hydrous MgKPO4) is of great agronomic value (Liberti, see Abstract, lines 12-15). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                         /NAM X NGUYEN/ Supervisory Patent Examiner, Art Unit 1778